925 So.2d 1148 (2006)
Stephen Jerome TOLBERT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-1949.
District Court of Appeal of Florida, Fourth District.
April 26, 2006.
*1149 Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant, Stephen Jerome Tolbert, appeals his conviction for possession of cocaine under section 893.101, Florida Statutes (2003), arguing that a jury instruction failed to instruct the jury that knowledge of the illicit nature of the controlled substance is an element of the crime, therefore rendering section 893.101 unconstitutional. This court addressed the constitutionality of section 893.101 in Wright v. State, 920 So.2d 21 (Fla. 4th DCA), rev. denied, 915 So.2d 1198 (Fla.2005). In Wright, this court rejected the argument made by Tolbert. Accordingly, we affirm Tolbert's conviction for those reasons discussed in Wright.
Affirmed.
WARNER, GROSS and HAZOURI, JJ., concur.